Citation Nr: 9911162	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  95-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
right and left knees.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for defective hearing 
in the right and left ears.

4.  Entitlement to service connection for a disorder of the 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 10, 1994, rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Although the RO has adjudicated 
the claim for service connection for the knees as a single 
issue, the medical evidence pertaining to each knee is 
different enough to warrant consideration as a separate 
issue.  The claims involving the knees have been subdivided 
accordingly for purposes of the present review on appeal.  


FINDINGS OF FACT

1.  The record does not include competent evidence to show 
that the appellant has a right knee disorder related to 
military service.  

2. The record does not include competent evidence to show 
that the appellant has a back disorder related to military 
service.  

3. The record does not include competent evidence to show 
that the appellant has defective hearing.  

4. The veteran has not submitted competent evidence to show 
that he has a disorder of either hand related to military 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a), 
7104 (West 1991 & Supp. 1998).  

2.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. §§ 1131, 5107(a), 7104 (West 
1991 & Supp. 1998).  

3.  The claim for service connection for defective hearing in 
the right ear is without legal merit.  38 U.S.C.A. §§ 1131, 
5107(a), 7104 (West 1991 & Supp. 1998); Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

4.   The claim for service connection for defective hearing 
of the right and left ears is not well grounded. 38 U.S.C.A. 
§§ 1131, 5107(a), 7104 (West 1991 & Supp. 1998).

5.  The claim for service connection for a disability of 
either hand is not well grounded.  38 U.S.C.A. §§ 1131, 
5107(a), 7104 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On an August 1988 examination for enlistment into service, 
the following pure tone thresholds were recorded on audiology 
testing:  5, 0, 5, 5, and 10 decibels at 500, 1,000, 2,000, 
3,000, and 4,000 hertz in the right ear, respectively, and 0, 
0, 5, 0 and 0 decibels at the same frequencies in the left 
ear.  No other complaints or findings pertinent to the 
present appeal were recorded.  

Service department treatment records show that in September 
1992 the veteran was seen at a dispensary for complaints of 
left knee pain of three months' duration.  He stated that the 
knee had begun to hurt after a parachute jump and described 
feeling a scraping after running and other activities.  The 
examination showed no swelling, edema, redness, effusion or 
crepitus.  There was a full range of motion.  Drawer and 
McMurray's signs were negative.  The clinical assessment was 
left "knee pain with ? etiology."  The veteran was given 
medication and told to return to the clinic as necessary.  On 
a June 1993 examination for separation from service, the 
veteran reported that his knees began to swell at times in 
1990 during service in Italy and that he received a knee 
injury in a jump in 1992 at Fort Bragg.  He complained of 
back pain as a result of a strain while lifting weapons 
system equipment in Germany.  On examination, the upper and 
lower extremities and spine were reported to be normal.  On 
audiometric testing, the pure tone thresholds were 30, 15, 
15, 10 and 5 decibels at 500, 1,000, 2,000, 3,000 and 
4,000 hertz, respectively, in the right ear and were 25, 15, 
5, 15 and 35 decibels in the left ear at the same 
frequencies.  

A VA examination was performed in March 1994 following 
receipt of the veteran's original claim for service-connected 
disability benefits in January 1994.  With respect to his 
hands, the veteran described an aching in the knuckles of 
both hands.  He related that his right long finger snapped 
and that he had to push it open with his other hand, 
resulting in a clicking when he did so.  This had not 
happened for a while.  With respect to his low back, he 
reported having had pain off and on since lifting heavy 
equipment in service.  He had not lost any time from work.  
He had not been seen for it in service or been X-rayed.  He 
stated that he occasionally experienced pain in the back when 
he did anything.  With respect to his knees, he related that 
the left knee occasionally gave out from under him and that 
squatting and waddling resulted in a popping and pain in the 
left knee.  He indicated that the right knee also gave him 
some trouble but less so than the left.  Examination of his 
hands was negative, as was examination of the back.  

Examination of the knees was described as negative.  There 
was a full range of motion.  McMurray's test was negative 
bilaterally, with no swelling or effusion.  The ligaments 
were stable.  An X-ray of the left knee was ordered.  The 
diagnoses were:  (1) multiple arthralgias, (2) "? trigger 
finger right long finger," (3) low back strain subsided, and 
(4) "arthralgias of both knees ? torn meniscus on the left 
knee."  X-rays of the left knee showed no significant 
abnormality.  

Audiometric studies were performed as part of the March 1994 
VA examination.  The veteran reported a history of military 
noise exposure with machineguns and airplanes.  Pure tone 
thresholds in the right ear were 10, 10, 5, 5 and 5 decibels 
at 500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  
In the left ear, the thresholds were 5, 0, 0, 20 and 
35 decibels at the same frequencies.  On CNC word list 
testing, the score was 98 percent in the right ear and 
96 percent in the left ear.  The examiner commented that 
hearing was within normal range in both ears.  


II.  Disability of the Right Knee.  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1997).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Savage, Id.  

Where the claim involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit, Id.  Lay 
assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit, Id.; see also, Tirpak v. Derwinski, 2 
Vet. App 609 (1992) (To be well-grounded, a claim must be 
supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; medical evidence 
is required, not just allegations).  

The veteran contended in his substantive appeal that he has a 
sensation of aching and throbbing and sometimes a sharp 
jolting pain under his kneecaps and that his knees constantly 
popped, cracked and made a crunchy sound that could be heard 
when he squatted down.  He claimed that during cold weather 
he got a purple discoloration on the knees and that they 
became very stiff.  He related that while serving as a 
paratrooper for four years in service he routinely exposed 
his knees to trauma due to having to run, carry weight and 
jump in all kinds of weather.  He described a number of hard 
landings in which his knees bore the brunt of his fall.  He 
complained that he continued to be active with his knees but 
did not have a full range of motion without pain.  

With respect to the right knee, the record does not document 
any defect of the right knee during service.  Although the 
veteran used the plural "knees" to report knee problems in 
service at the time of separation, no injury or complaints 
were documented in a clinical setting during service.  Post 
service examination has elicited complaints of similar 
problems, but no defect of the right knee was found at the 
March 1994 VA examination.  

Therefore, the first element of the test established by the 
Court to establish a well-grounded claim, medical evidence of 
pathology in service, has not been satisfied.  In addition, 
it is a fundamental element of a well-grounded claim as 
defined by the Court that there be competent evidence of 
"current disability," meaning a medical diagnosis.  Rabideau, 
Id.; Brammer, Id.  The term "current disability" means a 
disability shown to exist at the time of an award of service 
connection by competent medical evidence.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 
10 Vet. App. 268 (1997).  As noted by the Court, the 
regulatory definition of "disability" is the "...impairment of 
earning capacity resulting from such diseases or injuries and 
their residual conditions...."  38 C.F.R. § 4.1 (1998); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  Under these criteria, the 
veteran is not shown to have a right knee disability for VA 
purposes.  Even if the clinical impression of "multiple 
arthralgias" recorded at the VA examination were deemed broad 
enough to include the veteran's right knee pain, the third 
element of the well groundedness test, a "nexus" to service, 
is also unsatisfied inasmuch as no competent medical evidence 
linking such arthralgia to service has been presented.  

Therefore, the claim for service connection for a disability 
of the right knee is not well grounded.  In the absence of a 
well-grounded claim, service connection must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Although the RO 
did not specifically cite the absence of a well-grounded 
claim as the basis for the denial of service connection, this 
omission constitutes harmless error.  Meyer v. Brown, 9 Vet. 
App. 425 (1996).  The RO's failure to adjudicate the question 
of well groundedness did not result in prejudice to the 
veteran; to the contrary, by adjudicating the claim s as if 
it was well grounded, the veteran received a greater degree 
of consideration than would have been required for a well-
groundedness determination.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The law specifies where an application for benefits is not 
complete and the VA is on notice of medical evidence that may 
complete the application, there is a VA obligation under 
38 U.S.C.A. § 5103(a) (1991 & Supp. 1997) to inform the 
veteran of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
However, the veteran has not identified any medical evidence 
which would render his claims for service connection well 
grounded.  See also Slater v. Brown, 9 Vet. App. 240 (1996) 
and Gobber v. Derwinski, 2 Vet. App. 470 (1992).  The RO and 
the present Board decision have explained the elements 
necessary to establish a well-grounded claim.  Under these 
circumstances, the requirements of 38 U.S.C.A. § 5103(a) and 
Robinette have been adequately satisfied.  

The veteran advised that if in the future he is able to 
obtain additional evidence supporting his claim for service 
connection for a right knee disability, he may submit such 
evidence to the RO for a determination as to whether it 
constitutes new and material evidence under the law such as 
to warrant reopening of the claim.  


III.  Disabilities of the Back and Hands

The veteran contended in his substantive appeal that he 
believes that his back pain was the result of having to load, 
unload, carry and road march 6 miles with a "T.O.W. II 
Weapons System" that weighed nearly 250 pounds.  He claimed 
that the system could be broken down into several parts which 
were literally jerked on and off the tops of his vehicles and 
that one piece weighed 72 pounds alone.  He expressed the 
belief that standing around for extended periods of time 
rigged up for full combat jumps with 170 pounds of gear put a 
great deal of strain on his back.  

With respect to the back, the medical evidence of record 
contains no reference to problems with the back other than 
the veteran's self-reported history of back pain at 
separation.  This is consistent with the history given at the 
post service VA examination wherein he related that he had 
never received medical attention for his back.  Examination 
both at separation and by the VA was negative for any back 
problems.  In the absence of any medical evidence to 
corroborate the veteran's contentions regarding the presence 
of back problems, the requirements for a well-grounded claim 
are not satisfied.  

With respect to the hands, there are no references to 
abnormality of either hand in service medical records, and 
examination at separation was within normal limits.  At the 
VA examination, examination of the hands was also normal.  
Even if the notation of a possible "trigger finger" of the 
right long finger is accepted as evidence of a current 
disability of that finger, the medical evidence provides no 
basis for linking that finding with military service.  

As with the disability of the right knee, in the absence of a 
well-grounded claim, the appeals for service connection for a 
back disability and a hand disability must be denied.  
Edenfield, Id.  The veteran is again advised that if he is 
able to obtain new and material evidence regarding either 
claim, he may petition to have his claim reopened as to 
either disability on the basis of such evidence.  


IV.  Defective Hearing

The veteran contends that during service he was routinely 
exposed to hazardous noise levels and that as a heavy anti-
armor weapons gunner he could not use earplugs during the 
majority of his missions because he would not have been able 
to hear the commands of his leaders with earplugs in.  
Claims for service connection for defective hearing are 
adjudicated in accordance with an additional regulation, 
38 C.F.R. §§3.385 (1998), which defines when a hearing 
deficit will be considered to be a disability for VA 
compensation purposes:  

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz or 26 
decibels or greater; or when the speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.  

None of the medical reports demonstrate that the appellant 
has a hearing loss within the meaning of the applicable VA 
regulations.  Each report of audiometric testing shows that 
the auditory thresholds at 500, 1000, 2,000, 3,000, and 4,000 
Hertz are lower than 40 decibels.  In no case is the average 
for at least three frequencies 26 decibels or more, and in no 
case is there a speech recognition score less than 94 
percent.  In the absence of medical evidence showing a 
disability, the claim for service connection for a hearing 
loss is not well grounded and must be denied.


ORDER

Service connection for a right knee disability is denied.  

Service connection for a low back disability is denied.  

Service connection for a disability of the hands is denied.  

Service connection for defective hearing in the left and 
right ears is denied.  
 


REMAND

Although the VA examination in March 1994, like that 
performed in service in September 1992, elicited no objective 
evidence of knee impairment, the clinical picture is 
complicated by the fact that the examiner recorded a clinical 
impression of arthralgia of the left knee and noted the 
possibility of a tear of the meniscus of that knee.  
Arthralgia, by its nature, is pain, and pain is the complaint 
cited by the veteran as evidence of a knee disability.  
(Dorland's Illustrated Medical Dictionary, 28th edition 
(1994) defines arthralgia as "pain in a joint").  Recurrent 
pain in the left knee has been documented both during service 
and since service, and the veteran has alleged that the pain 
has been present at all times.  

Although the veteran is not competent to provide an opinion 
on medical matters, see Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), the Court has held that lay testimony 
may constitute competent evidence for the purpose of 
describing symptoms or manifestations of a disease.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Such evidence 
must be accepted as true for the purpose of determining 
whether a claim is well grounded unless such evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making it.  King v. Brown, 
5 Vet. App. 19 (1993).  Thus, the veteran's statements 
concerning the continuance of left knee pain may be accepted 
as true for the purpose of satisfying the requirement that, 
in order for a claim to be well-grounded, a "nexus" between 
current disability and military service be shown.  Caluza, 
Id.  

Therefore, the claim for service connection for a left knee 
disability is well grounded and is subject to the statutory 
requirement that the VA provide assistance in developing the 
evidence to support a well-grounded claim.  In this case, to 
satisfy the duty to assist, it will be necessary for the VA 
to conduct an additional examination of the knee to ascertain 
whether the veteran currently has knee pathology related to 
the knee pain present during service.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the issue of entitlement to service connection 
for a right knee disability is remanded to the RO for the 
following actions:  

1.  The RO should ask the veteran to 
identify any medical providers, either VA 
or private, including both physicians and 
institutions (hospitals or clinics), 
which may have provided examination or 
treatment for his right knee at any time 
since service.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain any documentation available from 
the medical providers named by the 
veteran.  

2.  Following completion of the 
foregoing, the RO should take appropriate 
steps to schedule the veteran for a 
special VA orthopedic examination to 
ascertain the nature, severity and 
etiology of any current pathology of the 
left knee.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
use in conjunction with the examination, 
together with a copy of this remand.  

On the basis of current findings, a 
thorough review of the file, and any 
additional history obtained from the 
veteran, the examiner should indicate 
whether the veteran currently has a 
disability of the left knee and should 
express a conclusion, supported by the 
full reasoning and references to findings 
in the file, as to whether any current 
knee pathology is related to the 
recurrences of left knee pain reported 
during service.  



3.  The RO should then review the 
examination report received to ensure 
that it is adequate to achieve the 
purposes of this remand.  If all the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  If 
this is necessary, the examiner should be 
given an opportunity to amend the report 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  

4.  When the record is complete, the RO 
should review the issue of entitlement to 
service connection for a left knee 
disability.  If the decision is adverse 
to the veteran, he and his representative 
should be furnished copies of a 
supplemental statement of the case and 
allowed a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 



(1994), 38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

